DETAILED ACTION
This Office action for U.S. Patent Application No. 16/987,251 is responsive to communications filed 9 September 2021, 25 August 2021, and 6 July 2021, in reply to the Non-Final Rejection of 12 May 2021 and the Notices of Non-Compliant Amendment filed 7 September 2021 and 15 July 2021.
Claims 1–14 are pending, of which claims 1–6, 10, 12, and 13 are withdrawn and claim 14 is new.
In the Non-Final Rejection, the specification was objected to as not providing antecedent basis for claimed subject matter.  The drawings were objected to under 37 C.F.R. § 1.83(a) as incomplete.  Claims 7 and 11 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2018/0227575 A1 (“Wu”).  Claims 8 and 9 were found allowable but objected to as dependent on a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The drawings filed 25 August 2021 are entered as a bona fide attempt to comply with the requirement for complete drawings as required by 37 C.F.R. § 1.83(a).  However, the drawings still only show the process of creating the depth information and not the actual relationships between the three shootings and the five depth information instances as necessary.  Please see the attached appendix as an example of the kind of drawings required to satisfy this requirement.  This drawing represents the examiner’s interpretation of claims 7 and 8.  If this drawing is deficient or incorrect, this only demonstrates the need for a drawing by the Applicant to disclose to the public what the invention is.

Response to Arguments
Applicant's arguments filed with respect to claims 7 and 11 have been fully considered but they are not persuasive.  Applicant alleges that Wu does not disclose generating a second depth information “from the first depth information and the third depth information” and in particular by “a difference in focal distances of the first shooting, the second shooting, and the third shooting”.  The examiner disagrees.  Wu ¶ 0049 recites, “The monitoring equipment can provide depth information of the object, and notice other monitoring equipment with zoom lenses to adjust focuses of the zoom lenses to capture a clear image of the object”.  The examiner interprets this as meaning that the depth of each of the multiple cameras with an adjustable focus sends feedback information to the other cameras so that all the cameras can adjust their focus continually based on depth.  The focus adjustment requires a difference between the current focus and the desired focus1.  After a camera adjusts its own focus, it too produces depth information that the other cameras then use in turn to adjust their own focus.  As such, there is continuous dependence on focus adjustment on depth and depth on focus adjustment, shared among all the cameras.  In an embodiment with at least three cameras, the claimed generation of depth information for one shooting based on a difference in focal distances of the three shootings is within the scope of the generation of depth information based on adjusted focus and the adjustment of focus based on depth information in Wu.

Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth and fifth depth information, and their relation to the first, second, and third depth information and the first, second, and third shootings must be shown or the features canceled from the claims.  No new matter should be entered.  Please see the attached appendix for an informal depiction of the examiner’s interpretation of claims 7 and 8 as an example of the kind of drawing that is needed to fulfil this requirement.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0227575 A1 (“Wu”).
Wu, directed to a depth map generation device, teaches with respect to claim 7:
A depth information generating apparatus comprising at least one processor and/or at least one circuit which functions as:
a first generating unit configured to generate first depth information on the basis of a plurality of viewpoint images which are obtained from first shooting and which have mutually-different viewpoints (Fig. 3, ¶ 0031, depth map generator M1 generates depth map DM1 from first and second image captors L1 and R1),
and generate third depth information on the basis of a plurality of viewpoint images which are obtained from third shooting and which have mutually-different viewpoints (id., depth map generator M2 generates depth map DM2 from first and second image captors L3 and R3); and
a second generating unit configured to generate, from the first depth information for a captured image obtained from second shooting (id., depth map generator S1 generates depth map DS1 from first and second image captors L2 and R2),
the second depth information corresponding to a focal distance (¶ 0049, use depth to change focus on tracked object) and a timing of the second shooting (¶¶ 0022–23, time synchronization from M1 to S1),
the second depth information being generated on the basis of a change in depth caused by a difference in focal distances of the [three shootings] (¶ 0049, use depth to change focus on tracked object),
and on the basis of a difference in timings of the [three shootings] (¶¶ 0022–23, time synchronization from M1 to S1).

Regarding claim 11, Wu teaches a depth information generating method executed by a depth information generating apparatus, comprising:
generating first depth information on the basis of a plurality of viewpoint images which are obtained from first shooting and which have mutually-different viewpoints (Fig. 3, ¶ 0031, depth map generator M1 generates depth map DM1 from first and second image captors L1 and R1),
and generate third depth information on the basis of a plurality of viewpoint images which are obtained from third shooting and which have mutually-different viewpoints (id., depth map generator M2 generates depth map DM2 from first and second image captors L3 and R3); and
generating, from the first depth information for a captured image obtained from second shooting (id., depth map generator S1 generates depth map DS1 from first and second image captors L2 and R2),
the second depth information corresponding to a focal distance (¶ 0049, use depth to change focus on tracked object) and a timing of the second shooting (¶¶ 0022–23, time synchronization from M1 to S1),
the second depth information being generated on the basis of a change in depth caused by a difference in focal distances of the [three shootings] (¶¶ 0022–23, time synchronization from M1 to S1),
and on the basis of a difference in timings of the [three shootings] (¶ 0049, use depth to change focus on tracked object).

Allowable Subject Matter
Claims 8, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 14 is directed to the second shooting not having mutually-different viewpoints, dependent on claim 7 reciting the first and third shootings have mutually-different viewpoints.  It is unclear what Applicant means by “mutually-different viewpoints”; the most natural interpretation is that there is no overlap between the two viewpoints, but it could mean that the viewpoints are different in any respect.  In any case, claim 14 requires the second shooting to have viewpoints that are fundamentally different from the viewpoints in the first and third shootings.  Either the claim language of mutually-different viewpoints allows for a pairing in Wu between L1 and R1, L1 and R2, L1 and R3, and so forth, or it forbids it.  What it emphatically does not allow is for a pairing of L1 and R1 to be called mutually different, and L1 and R2 not to be.  Any attempt to stuff claim 14 into the framework of interpretation of Wu figure 1 while maintaining the rejection of claims 7 and 11 would cause the whole system to collapse into a miserable little heap of contradictions.  Considering this, Wu is not and cannot be prior art for both claim 7 and claim 14.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and M.P.E.P. § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
    

    
        1 Under the Broadest Reasonable Interpretation standard, “a difference in focal distances of the first shooting, the second shooting, and the third shooting” covers both focal distance differences within each of the first, second, and third shootings individually, and differences between or among focal distances of the three shootings.